Appeal by defendant from two judgments of the Supreme Court, Kings County, both rendered December 13, 1974, convicting him of criminal sale of a controlled substance in the third degree under each indictment, upon a jury verdict, and imposing sentence. Judgments affirmed. The verdict of the jury was supported by credible evidence which established, beyond a reasonable doubt, the guilt of the defendant. There is no basis upon which to disturb the verdict. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.